


Exhibit 10.4

 

Execution Version

 

 

Deutsche Bank [g138863kq01i001.gif]

 

Deutsche Bank AG, London Branch

Winchester house

1 Great Winchester St,

London EC2N 2DB

Telephone:  44 20 7545 8000

 

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Telephone: (212) 250-2500

 

DATE:

July 26, 2011

 

 

TO:

Affiliated Managers Group, Inc.

 

600 Hale Street

 

Prides Crossing, MA 01965

ATTENTION:

Jay C. Horgen

FACSIMILE:

(617) 747-3380

 

 

FROM:

Deutsche Bank AG, London Branch

TELEPHONE:

44 20 7545 0556

FACSIMILE:

44 11 3336 2009

 

 

SUBJECT:

Registered Forward Transaction

 

 

REFERENCE NUMBER(S):

445971

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Deutsche Bank AG,
London Branch (“Dealer”) and Affiliated Managers Group, Inc. (“Counterparty”) on
the Trade Date specified below (the “Transaction”).  This Confirmation
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.  This Confirmation constitutes the entire agreement and
understanding of the parties with respect to the subject matter and terms of the
Transaction and supersedes all prior or contemporaneous written and oral
communications with respect thereto.

 

DEALER IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S. SECURITIES
EXCHANGE ACT OF 1934.  DEUTSCHE BANK SECURITIES INC. (“DBSI”) HAS ACTED SOLELY
AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION, BY WAY OF
ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE PERFORMANCE OF
EITHER PARTY UNDER THE TRANSACTION.  AS SUCH, ALL DELIVERY OF FUNDS, ASSETS,
NOTICES, DEMANDS

 

NOTICE: This communication may contain information which is confidential and/or
legally privileged and is intended only for the addressee named above. If you
are not the named addressee, the communication has been sent to you in error and
you are asked not to read, use or disclose it. We should be grateful if you
would contact us immediately so that we can arrange for its return. Thank you.

 

Chairman of the Supervisory Board: Clemens Börsig Management Board: Josef
Ackermann (Chairman), Hugo Bänziger, Jürgen Fitschen, Anshuman Jain, Stefan
Krause, Hermann-Josef Lamberti, Rainer Neske Deutsche Bank AG is authorised
under German Banking Law (competent authority: BaFin — Federal Financial
Supervising Authority) and regulated by the Financial Services Authority for the
conduct of UK business; a member of the London Stock Exchange. Deutsche Bank AG
is a joint stock corporation with limited liability incorporated in the Federal
Republic of Germany HRB No. 30 000 District Court of Frankfurt am Main; Branch
Registration in England and Wales BR000005; Registered address: Winchester
House, 1 Great Winchester Street, London EC2N 2DB. Deutsche Bank Group online:
http://www.deutsche-bank.com

 

--------------------------------------------------------------------------------


 

AND COMMUNICATIONS OF ANY KIND RELATING TO THIS TRANSACTION BETWEEN DEALER AND
COUNTERPARTY SHALL BE TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES
INC.  DEALER IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION
(SIPC).

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation.  In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

This Confirmation and the pricing supplement delivered hereunder evidence a
complete and binding agreement between Dealer and Counterparty as to the terms
of the Transaction to which this Confirmation relates.  This Confirmation,
together with all other Confirmations of Equity Contracts (as defined in
“Netting and Set-off” below), shall supplement, form a part of, and be subject
to an agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”)
as if Dealer and Counterparty had executed an agreement in such form (without
any Schedule except for the election of United States dollars (“USD”) as the
Termination Currency and such other elections set forth in this Confirmation). 
In the event of any inconsistency between the provisions of the Agreement and
this Confirmation, this Confirmation will prevail for the purpose of the
Transaction to which this Confirmation relates.  The parties hereby agree that,
other than the Transaction to which this Confirmation relates and any other
Equity Contract, no other Transaction shall be governed by the Agreement.

 

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms:

 

Trade Date:

 

July 26, 2011

 

 

 

Effective Date:

 

The first day occurring on or after the Trade Date on which Shares are sold
pursuant to the Distribution Agency Agreement dated as of July 26, 2011 between
Counterparty and DBSI (the “Distribution Agreement”)

 

 

 

Seller:

 

Counterparty

 

 

 

Buyer:

 

Dealer

 

 

 

Shares:

 

The common stock of Counterparty, par value USD 0.01 per share (Ticker Symbol:
“AMG”)

 

 

 

Number of Shares:

 

The aggregate number of Shares sold pursuant to the Distribution Agreement
during the period from and including the Trade Date through and including the
Hedge Completion Date; provided, however, that on each Settlement Date, the
Number of Shares shall be reduced by the number of Settlement Shares to be
settled on such date.

 

 

 

Hedge Completion Date:

 

The earliest of (i) the date specified in writing as the Hedge Completion Date
by the Counterparty, (ii) any Settlement Date, and (iii) September 30, 2011;
provided that Counterparty shall be obligated to specify as the Hedge Completion
Date the first date after the Effective Date on which Shares are sold pursuant
to the Additional Distribution Agency Agreement (as defined in the Distribution
Agreement). Promptly after the Hedge Completion Date, Dealer will furnish
Counterparty with a pricing supplement (the “Pricing Supplement”) substantially
in the form of Annex A hereto specifying the Number of Shares as of the Hedge
Completion Date (the “Initial Number of Shares”), the Initial Forward Price and
the Final Date, all determined in

 

2

--------------------------------------------------------------------------------


 

 

 

accordance with the terms hereof.

 

 

 

Initial Forward Price:

 

98.40% of the volume weighted average price at which the Shares are sold
pursuant to the Distribution Agreement during the period from and including the
Trade Date through and including the Hedge Completion Date.

 

 

 

Forward Price:

 

(a)       On the Hedge Completion Date, the Initial Forward Price; and

 

 

 

 

 

(b)      on each calendar day thereafter, (i) the Forward Price as of the
immediately preceding calendar day multiplied by (ii) the sum of 1 and the Daily
Rate for such day.

 

 

 

Daily Rate:

 

For any day, (i) (a) USD-Federal Funds Rate for such day minus (b) the Spread
divided by (ii) 365.

 

 

 

USD-Federal Funds Rate:

 

For any day, the rate set forth for such day opposite the caption “Federal
funds”, as such rate is displayed on the page “FedsOpen <Index><GO>“ on the
BLOOMBERG Professional Service, or any successor page; provided that if no rate
appears for a particular day on such page, the rate for the immediately
preceding day for which a rate does so appear shall be used for such day.

 

 

 

Spread:

 

1.20%, subject to adjustment from time to time by Dealer in its commercially
reasonable discretion; provided that no such adjustment may reduce the Spread
below 1.20% or increase the Spread above 1.50%.

 

 

 

Prepayment:

 

Not Applicable

 

 

 

Variable Obligation:

 

Not Applicable

 

 

 

Exchange:

 

The New York Stock Exchange

 

 

 

Related Exchange(s):

 

All Exchanges

 

 

 

Clearance System:

 

The Depository Trust Company

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.

 

 

 

Early Closure:

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

 

Settlement:

 

 

 

 

 

Settlement Currency:

 

USD (all amounts shall be converted to the Settlement Currency in good faith and
in a commercially reasonable manner by the Calculation Agent)

 

 

 

Settlement Date:

 

Any Scheduled Trading Day following the first day occurring on or after the
Trade Date on which Shares are sold pursuant to the Distribution Agreement and
up to and including the Final Date that is either:

 

(a)       designated by Counterparty as a “Settlement Date” by a written notice

 

3

--------------------------------------------------------------------------------


 

 

 

(a “Settlement Notice”) delivered to Dealer no less than (i) one Scheduled
Trading Day prior to such Settlement Date and five Scheduled Trading Days prior
to the Final Date, if Physical Settlement applies, and (ii) five Scheduled
Trading Days prior to such Settlement Date, which may be the Final Date, if Cash
Settlement or Net Stock Settlement applies; provided that if Cash Settlement or
Net Stock Settlement applies, any Settlement Date, including a Settlement Date
on the scheduled Final Date, shall be deferred until the date on which Dealer is
able to completely unwind its hedge with respect to the portion of the Number of
Shares to be settled if Dealer is unable to completely unwind its hedge with
respect to the portion of the Number of Shares to be settled during the Unwind
Period due to the restrictions of Rule 10b-18 (“Rule 10b-18”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) agreed to
hereunder, the existence of any Suspension Day or Disrupted Day or the lack of
sufficient liquidity in the Shares during the Unwind Period (as determined by
the Calculation Agent); provided further that if Dealer shall fully unwind its
hedge with respect to the portion of the Number of Shares to be settled during
an Unwind Period by a date that is more than three Scheduled Trading Days prior
to a Settlement Date specified above, Dealer may, by written notice to
Counterparty, specify any Scheduled Trading Day prior to such original
Settlement Date as the Settlement Date; or

 

(b)      designated by Dealer as a Settlement Date pursuant to the “Acceleration
Events” provisions below;

 

provided that the Final Date will be a Settlement Date if on such date the
Number of Shares for which a Settlement Date has not already been designated is
greater than zero; provided further that if any Settlement Date specified above
is not an Exchange Business Day, the Settlement Date shall instead be the next
Exchange Business Day; and provided further that, following the occurrence of at
least three consecutive Suspension Days during an Unwind Period and while such
Suspension Days are continuing, Dealer may designate any subsequent Exchange
Business Day as the Settlement Date with respect to the portion of the
Settlement Shares, if any, for which Dealer has determined an Unwind Purchase
Price during such Unwind Period, it being understood that the Unwind Period with
respect to the remainder of such Settlement Shares shall recommence on the next
succeeding Exchange Business Day that is not a Suspension Day.

 

 

 

Final Date:

 

The first anniversary of the Hedge Completion Date (or if such day is not a
Scheduled Trading Day, the next following Scheduled Trading Day)

 

 

 

Early Settlement Fee:

 

If a Settlement Date occurs on or prior to the Early Settlement Fee Date (an
“Early Unwind Date”), Counterparty shall pay to Dealer the Early Settlement Fee
for such Early Unwind Date; provided that no Early Settlement Fee shall be
payable if (i) the USD-Federal Funds Rate is less than the Spread on such Early
Unwind Date or (ii) such Early Unwind Date occurs as a result of the designation
by Dealer of a Settlement Date resulting from an event or events outside
Counterparty’s control. “Early Settlement Fee” means, for any Early Unwind Date,
an amount of cash equal to (a) the number of Settlement Shares for such
Settlement Date multiplied by (b) the Initial Forward Price multiplied by
(c) 0.50% multiplied by (d) the number of calendar days in the period from but
excluding such Early Unwind Date to and including the Early Settlement Fee Date
divided by (e) 365; “Early

 

4

--------------------------------------------------------------------------------


 

 

 

Settlement Fee Date” means the date that is two months after the Hedge
Completion Date.

 

 

 

Settlement Shares:

 

(a)       With respect to any Settlement Date other than the Final Date, the
number of Shares designated as such by Counterparty in the relevant Settlement
Notice or designated pursuant to the “Acceleration Events” provisions below, as
applicable; provided that the Settlement Shares so designated shall (i) not
exceed the Number of Shares at that time and (ii) be at least equal to the
lesser of 100,000 and the Number of Shares at that time; and

 

 

 

 

 

(b)      with respect to the Settlement Date on the Final Date, a number of
Shares equal to the Number of Shares at that time;

 

 

 

 

 

in each case with the Number of Shares determined taking into account pending
Settlement Shares.

 

 

 

Settlement Method Election:

 

Physical Settlement, Cash Settlement, or Net Stock Settlement, at the election
of Counterparty, in its sole discretion, as set forth in a Settlement Notice;
provided that if Counterparty elects Cash Settlement or Net Stock Settlement, it
shall be deemed to have repeated the representations contained under “Securities
Laws Representations and Agreements” below; provided further that if no election
is made by Counterparty, Physical Settlement shall apply. The parties hereto
acknowledge that Counterparty cannot be obligated to settle this Transaction by
cash payment unless Counterparty elects Cash Settlement; provided, however, that
the foregoing shall not apply to the payment of an Early Settlement Fee if the
Early Unwind Date occurs as the result of the designation by Counterparty of a
Settlement Date.

 

 

 

Physical Settlement:

 

If Physical Settlement is applicable, then Counterparty shall deliver to Dealer
through the Clearance System a number of Shares equal to the Settlement Shares
for such Settlement Date, and Dealer shall pay to Counterparty, by wire transfer
of immediately available funds to an account designated by Counterparty, an
amount equal to the Physical Settlement Amount for such Settlement Date.

 

 

 

Physical Settlement Amount:

 

For any Settlement Date for which Physical Settlement is applicable, an amount
equal to the product of (a) the Forward Price in effect on the relevant
Settlement Date multiplied by (b) the Settlement Shares for such Settlement
Date.

 

 

 

Cash Settlement:

 

On any Settlement Date in respect of which Cash Settlement applies, if the Cash
Settlement Amount is a positive number, Dealer will pay the Cash Settlement
Amount to Counterparty. If the Cash Settlement Amount is a negative number,
Counterparty will pay the absolute value of the Cash Settlement Amount to
Dealer. Such amounts shall be paid on such Settlement Date.

 

 

 

Cash Settlement Amount:

 

An amount determined by the Calculation Agent equal to: (i)(A) the Forward Price
as of the first day of the applicable Unwind Period minus (B) the weighted
average price (the “Unwind Purchase Price”) at which Dealer purchases Shares
during the Unwind Period to unwind its hedge with respect to the portion of the
Number of Shares to be settled during the Unwind Period (including, for the
avoidance of doubt, purchases on any Suspension Day or Disrupted Day in part),
taking into account Shares anticipated to be delivered or received if Net Stock
Settlement applies, and the restrictions of Rule 10b-

 

5

--------------------------------------------------------------------------------


 

 

 

18 under the Exchange Act agreed to hereunder, plus USD 0.02, multiplied by
(ii) the Settlement Shares.

 

 

 

Net Stock Settlement:

 

On any Settlement Date in respect of which Net Stock Settlement applies, if the
Cash Settlement Amount is a (i) positive number, Dealer shall deliver a number
of Shares to Counterparty equal to the Net Stock Settlement Shares, or
(ii) negative number, Counterparty shall deliver a number of Shares to Dealer
equal to the Net Stock Settlement Shares; provided that if Dealer determines in
its good faith judgment that it would be required to deliver Net Stock
Settlement Shares to Counterparty, Dealer may elect to deliver a portion of such
Net Stock Settlement Shares on one or more dates prior to the applicable
Settlement Date.

 

 

 

Net Stock Settlement Shares:

 

With respect to a Settlement Date, the absolute value of the Cash Settlement
Amount divided by the Unwind Purchase Price, with the number of Shares rounded
up in the event such calculation results in a fractional number.

 

 

 

Unwind Period:

 

The period from and including the first Exchange Business Day following the date
Counterparty elects Cash Settlement or Net Stock Settlement in respect of a
Settlement Date through the third Scheduled Trading Day preceding such
Settlement Date (as such date may be changed by Dealer as described in the first
proviso in clause (a) of the definition of Settlement Date above and provided
that Dealer may truncate any Unwind Period pending (and reduce the Settlement
Shares for such Unwind Period to the portion thereof, if any, for which Dealer
has determined an Unwind Purchase Price) at the time Dealer designates a
Settlement Date pursuant to the “Acceleration Events” provisions below,
effective upon such designation).

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Suspension Day:

 

Any day on which Dealer determines based on the advice of outside counsel of
national standing that Cash Settlement or Net Stock Settlement may violate
applicable securities laws or cause Dealer to not be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer. Dealer shall promptly notify
Counterparty if it receives such advice from its counsel.

 

 

 

Share Cap:

 

Except as provided under “Private Placement and Registration Procedures” below,
in no event will Counterparty be required to deliver to Dealer on any Settlement
Date, whether pursuant to Physical Settlement, Net Stock Settlement, any Private
Placement Settlement or any Registration Settlement, a number of Shares in
excess of (i) the Initial Number of Shares minus (ii) the aggregate number of
Shares delivered by Counterparty to Dealer hereunder prior to such Settlement
Date.

 

 

 

Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment

 

 

 

Extraordinary Events:

 

 

 

 

 

New Shares:

 

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in (i) shall be deleted in its entirety and replaced with “publicly
quoted, traded or listed on any of the New York Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or their

 

6

--------------------------------------------------------------------------------


 

 

 

respective successors)”.

 

 

 

Consequences of Merger Events:

 

 

 

 

 

(a)   Share-for-Share:

 

Cancellation and Payment

 

 

 

(b)   Share-for-Other:

 

Cancellation and Payment

 

 

 

(c)   Share-for-Combined:

 

Cancellation and Payment

 

 

 

Tender Offer:

 

Applicable

 

 

 

Consequences of Tender Offers:

 

 

 

 

 

(a)   Share-for-Share:

 

Cancellation and Payment

 

 

 

(b)   Share-for-Other:

 

Cancellation and Payment

 

 

 

(c)   Share-for-Combined:

 

Cancellation and Payment

 

 

 

Composition of Combined Consideration:

 

Not Applicable

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment

 

 

 

 

 

In addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions,
it will also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.

 

 

 

Determining Party:

 

For all applicable Extraordinary Events, Dealer; provided, however, that all
calculations, adjustments, specifications, choices and determinations by the
Determining Party shall be made in good faith and in a commercially reasonable
manner. The parties agree that they will work reasonably to resolve any
disputes.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or public announcement of the formal or informal
interpretation” and (ii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date.” For the avoidance of doubt, “a materially increased cost in
performing its obligations under such Transaction” includes any materially
increased cost to acquire, establish, re-establish, substitute, maintain, unwind
or dispose of any Hedge Positions.

 

 

 

Insolvency Filing:

 

Notwithstanding anything to the contrary herein, in the Agreement or in the
Equity Definitions, upon any Insolvency Filing or other proceeding under the
U.S. Bankruptcy Code in respect of the Issuer, the Transaction shall
automatically terminate on the date thereof without further liability of either

 

7

--------------------------------------------------------------------------------


 

 

 

party to this Confirmation to the other party (except for any liability in
respect of any breach of representation or covenant by a party under this
Confirmation prior to the date of such Insolvency Filing or other proceeding),
it being understood that this Transaction is a contract for the issuance of
Shares by the Issuer.

 

 

 

Determining Party:

 

For all applicable Additional Disruption Events, Dealer; provided, however, that
all calculations, adjustments, specifications, choices and determinations by the
Determining Party shall be made in good faith and in a commercially reasonable
manner. The parties agree that they will work reasonably to resolve any
disputes.

 

 

 

Acknowledgments:

 

 

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

Transfer:

 

Notwithstanding anything to the contrary herein or in the Agreement, Dealer may
assign, transfer and set over all rights, title and interest, powers, privileges
and remedies of Dealer under this Transaction, in whole or in part, to an
affiliate of Dealer, or any entity sponsored or organized by, or on behalf of or
for the benefit of, Dealer without the consent of Counterparty; provided that
either (A) any such assignment, transfer or set over does not affect Dealer’s
obligations hereunder, or (B) (i) the long-term, unsecured and unsubordinated
credit rating (“Credit Rating”) of the transferee or assignee (or any guarantor
of its obligations under the Transaction) is equal to or greater than the Credit
Rating of Dealer, as specified by either Standard & Poor’s Ratings Services or
Moody’s Investors Service, Inc. (or their respective successors), at the time of
such assignment, transfer or set over, and (ii) such assignment, transfer or set
over is made in connection with the transfer of all or substantially all similar
transactions to which Dealer is a party resulting from the enactment of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and rules and
regulations thereunder. No later than promptly following any such assignment,
transfer or set over, Dealer shall notify Counterparty as to whether the
transfer, assignment or set over is pursuant to subclause (A) or subclause
(B) above. In the event of any transfer or assignment of any rights, title and
interest, powers, privileges and remedies of Dealer under this Transaction, the
transferee or assignee shall assume and enter into all of the transferor’s
covenants and representations under Sections 3(e), 3(f), 4(a)(i) and
4(a)(iii) of the Agreement or enter into new covenants and representations that
are agreed by the other party under the Agreement, and the identity of the
transferee or assignee shall be entered on the books and records maintained by
each party or its respective agents.

 

 

 

Calculation Agent:

 

Dealer. All calculations and determinations by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner. The parties agree
that they will work reasonably to resolve any disputes.

 

 

 

Account Details:

 

 

 

 

 

(a)   Account for delivery of Shares to

 

To be furnished

 

8

--------------------------------------------------------------------------------


 

Dealer:

 

 

 

 

 

(b)   Account for payments to Counterparty:

 

To be furnished

 

 

 

(c)   Account for payments to Dealer:

 

Bank of New York
ABA 021-000-018
Deutsche Bank Securities, Inc.
A/C 8900327634
FFC: To be provided by Dealer

 

Offices:

 

The Office of Counterparty for the Transaction is:

Inapplicable, Counterparty is not a Multibranch Party.

 

 

The Office of Dealer for the Transaction is:

Deutsche Bank AG, London Branch

 

1 Great Winchester Street

 

Winchester House

 

London EC2N 2DB

 

Notices:  For purposes of this Confirmation:

 

(a)   Address for notices or communications to Counterparty:

 

Affiliated Managers Group, Inc.

600 Hale Street

Prides Crossing, MA  01965

Telephone:

(617) 747-3300

Facsimile:

(617) 747-3380

Attention:

Jay C. Horgen

 

(b)   Address for notices or communications to Dealer:

 

Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY  10005

Attention:

Paul Stowell

 

Peter Barna

 

Andrew Yaeger

 

 

Telephone:

(212) 250-6270

 

(212) 250-1689

 

(212) 250-2717

 

 

Email:

paul.stowell@db.com

 

peter.barna@db.com

 

andrew.yaeger@db.com

 

9

--------------------------------------------------------------------------------


 

with a copy to:

 

Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY  10005

Attention:              Lars Kestner

 

Telephone:            (212) 250-6043

 

Email:                      lars.kestner@db.com

 

Effectiveness; Distribution Agreement; Interpretive Letter.

 

Conditions to Effectiveness.  This Transaction shall be effective if and only if
Shares are sold on or after the Trade Date pursuant to the Distribution
Agreement.  If the Distribution Agreement is terminated prior to any such sale
of Shares thereunder, the parties shall have no further obligations in
connection with this Transaction, other than in respect of breaches of
representations or covenants on or prior to such date.

 

Distribution Agreement Representations, Warranties and Covenants.  On the Trade
Date and on each date on which Dealer or its affiliates delivers a prospectus in
connection with a sale to hedge this Transaction, Counterparty repeats and
reaffirms as of such date all of the representations and warranties contained in
the Distribution Agreement.  Counterparty hereby agrees to comply with its
covenants contained in the Distribution Agreement as if such covenants were made
in favor of Dealer.

 

Interpretive Letter.  Counterparty agrees and acknowledges that this Transaction
is being entered into in accordance with the October 9, 2003 interpretive letter
from the staff of the Securities and Exchange Commission to Goldman, Sachs & Co.
(the “Interpretive Letter”) and agrees to take all actions, and to omit to take
any actions, reasonably requested by Dealer for this Transaction to comply with
the Interpretive Letter.  Without limiting the foregoing, Counterparty agrees
that neither it nor any “affiliated purchaser” (as defined in Regulation M
(“Regulation M”) promulgated under the Exchange Act) will, directly or
indirectly, bid for, purchase or attempt to induce any person to bid for or
purchase, the Shares or securities that are convertible into, or exchangeable or
exercisable for, Shares during any “restricted period” as such term is defined
in Regulation M.  In addition, Counterparty represents that it is eligible to
conduct a primary offering of Shares on Form S-3, the offering contemplated by
the Distribution Agreement complies with Rule 415 under the Securities Act of
1933, as amended (the “Securities Act”), and the Shares are “actively traded” as
defined in Rule 101(c)(1) of Regulation M.

 

Agreements and Acknowledgments Regarding Shares:

 

(i)            Counterparty agrees and acknowledges that, in respect of any
Shares delivered to Dealer hereunder, such Shares shall be newly issued (unless
mutually agreed otherwise by the parties) and upon such delivery, duly and
validly authorized, issued and outstanding, fully paid and nonassessable, free
of any lien, charge, claim or other encumbrance and not subject to any
preemptive or similar rights and shall, upon such issuance, be accepted for
listing or quotation on the Exchange.

 

(ii)           Counterparty agrees and acknowledges that Dealer will hedge its
exposure to this Transaction by selling Shares borrowed from third party
securities lenders or other Shares pursuant to a registration statement, and
that, pursuant to the terms of the Interpretive Letter, the Shares (up to the
Initial Number of Shares) delivered, pledged or loaned by Counterparty to Dealer
in connection with this Transaction may be used by Dealer to return to
securities lenders without further registration under the Securities Act. 
Accordingly, Counterparty agrees that the Shares that it delivers, pledges or
loans to Dealer on or prior to the final Settlement Date will not bear a
restrictive legend and that such Shares will be deposited in, and the delivery
thereof shall be effected through the facilities of, the Clearance System.

 

10

--------------------------------------------------------------------------------

 

(iii)                             Counterparty has reserved and will keep
available at all times, free from preemptive or similar rights and free from any
lien, charge, claim or other encumbrance, authorized but unissued Shares at
least equal to the Number of Shares, solely for the purpose of settlement under
this Transaction.

 

(iv)                              Unless the provisions set forth below under
“Private Placement and Registration Procedures” are applicable, Dealer agrees to
use any Shares delivered by Counterparty hereunder on any Settlement Date to
return to securities lenders to close out open securities loans with respect to
the Shares.

 

(v)                                 In connection with bids and purchases of
Shares in connection with any Cash Settlement or Net Stock Settlement of this
Transaction, Dealer shall use its good faith efforts to comply, or cause
compliance, with the provisions of Rule 10b-18 under the Exchange Act, taking
into account any purchases under other Equity Contracts, as if such provisions
were applicable to such purchases.

 

Securities Laws Representations and Agreements:

 

(i)                                   Counterparty represents to Dealer on the
Trade Date and on any date that Counterparty notifies Dealer that Cash
Settlement, Net Stock Settlement or Alternative Settlement under “Accounting
Standards Codification (‘ASC’) 815-40; Alternative Settlement” below applies to
this Transaction, that (a) each of its filings under the Securities Act, the
Exchange Act or other applicable securities laws that are required to be filed
have been filed and that, as of the respective dates thereof and as of the date
of this representation, there is no misstatement of material fact contained
therein or omission of a material fact required to be stated therein or
necessary to make the statements made therein, in the light of the circumstances
under which they were made, not misleading; and (b) it has not and will not
directly or indirectly violate any applicable law (including, without
limitation, the Securities Act and the Exchange Act) in connection with this
Transaction.  In addition to any other requirement set forth herein,
Counterparty agrees not to designate any Settlement Date or elect Alternative
Settlement under “Accounting Standards Codification (‘ASC’) 815-40; Alternative
Settlement” below if settlement in respect of such date would result in a
violation of any applicable federal or state law or regulation, including the
U.S. federal securities laws.

 

(ii)                                  It is the intent of Dealer and
Counterparty that following any election of Cash Settlement or Net Stock
Settlement by Counterparty, the purchase of Shares by Dealer during any Unwind
Period comply with the requirements of Rule 10b5-l(c)(l)(i)(B) of the Exchange
Act and that this Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-l(c).

 

Counterparty acknowledges that (a) during any Unwind Period Counterparty shall
not have, and shall not attempt to exercise, any influence over how, when or
whether to effect purchases of Shares by Dealer (or its agent or affiliate) in
connection with this Confirmation and (b) Counterparty is entering into the
Agreement and this Confirmation in good faith and not as part of a plan or
scheme to evade compliance with federal securities laws including, without
limitation, Rule 10b-5 promulgated under the Exchange Act.

 

Counterparty hereby agrees with Dealer that during any Unwind Period
Counterparty shall not communicate, directly or indirectly, any Material
Non-Public Information (as defined herein) to any Equity Derivatives Group
Personnel (as defined below).  For purposes of this Transaction, “Material
Non-Public Information” means information relating to Counterparty or the Shares
that (x) has not been widely disseminated by wire service, in one or more
newspapers of general circulation, by communication from Counterparty to its
shareholders or in a press release, or contained in a public filing made by
Counterparty with the Securities and Exchange Commission and (y) a reasonable
investor might consider to be of importance in making an investment decision to
buy, sell or hold Shares.  For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets, or other
similar information For purposes of this Transaction, “Equity Derivatives Group
Personnel” means any employee of Dealer or its affiliates who effects purchases
or sales of Shares in connection with this Agreement.

 

11

--------------------------------------------------------------------------------


 

(iii)                             Counterparty shall, at least one day prior to
the first day of any Unwind Period, notify Dealer of the total number of Shares
purchased in Rule 10b-18 purchases of blocks pursuant to the once-a-week block
exception contained in Rule 10b-18(b)(4) by or for Counterparty or any of its
affiliated purchasers during each of the four calendar weeks preceding the first
day of the Unwind Period and during the calendar week in which the first day of
the Unwind Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated
purchaser” each being used as defined in Rule 10b-18).

 

(iv)                            During any Unwind Period, Counterparty shall
(a) notify Dealer prior to the opening of trading in the Shares on any day on
which Counterparty makes, or expects to be made, any public announcement (as
defined in Rule 165(f) under the Securities Act) of any merger, acquisition, or
similar transaction involving a recapitalization relating to Counterparty (other
than any such transaction in which the consideration consists solely of cash and
there is no valuation period), (b) promptly notify Dealer following any such
announcement that such announcement has been made, and (c) promptly deliver to
Dealer following the making of any such announcement information indicating
(1) Counterparty’s average daily Rule 10b-18 purchases (as defined in
Rule 10b-18) during the three full calendar months preceding the date of the
announcement of such transaction and (2) Counterparty’s block purchases (as
defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of Rule 10b-18
during the three full calendar months preceding the date of the announcement of
such transaction.  In addition, Counterparty shall promptly notify Dealer of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareholders.

 

(v)                               Neither Counterparty nor any of its affiliates
shall take or refrain from taking any action (including, without limitation, any
direct purchases by Counterparty or any of its affiliates, or any purchases by a
party to a derivative transaction with Counterparty or any of its affiliates),
either under this Confirmation, under an agreement with another party or
otherwise, that might cause any purchases of Shares by Dealer or any of its
affiliates in connection with any Cash Settlement or Net Stock Settlement of
this Transaction not to meet the requirements of the safe harbor provided by
Rule 10b-18 determined as if all such foregoing purchases were made by
Counterparty.

 

(vi)                            Counterparty will not engage in any
“distribution” (as defined in Regulation M) that would cause a “restricted
period” (as defined in Regulation M) to occur during any Unwind Period.

 

Miscellaneous:

 

Acceleration Events.

 

(i)                                   Stock Borrow Event.  If in Dealer’s
reasonable judgment, (a) Dealer is not able hedge its exposure under this
Transaction because insufficient Shares are made available for borrowing by
securities lenders or (b) Dealer would incur a cost to borrow (or to maintain a
borrow of) sufficient Shares to hedge its exposure under this Transaction that
is equal to or greater than 100 basis points per annum per any Share (each of
(a) and (b), a “Stock Borrow Event”), then Dealer shall be entitled to designate
any Scheduled Trading Day prior to the date the Number of Shares is first
reduced to zero to be a Settlement Date, by providing Counterparty at least two
Scheduled Trading Days’ notice prior to the relevant Settlement Date, and to
designate the number of Settlement Shares for the relevant Settlement Date,
which shall not exceed the number of Shares as to which the relevant Stock
Borrow Event relates.

 

(ii)                                Dividends.  If on any day after the Trade
Date, Counterparty declares a distribution, issue or dividend to existing
holders of the Shares of (a) any cash dividends in excess of USD 0.00 per Share
or (b) share capital or other securities of another issuer acquired or owned
(directly or indirectly) by Counterparty as a result of a spin-off or similar
transaction or (c) any other type of securities (other than Shares), rights or
warrants or other assets, in any case for payment (cash or other consideration)
at less than the prevailing market price, as determined by Dealer, then Dealer
shall be entitled to designate any Scheduled Trading Day prior to the date the
Number of Shares is first reduced to zero to be a Settlement Date, by providing
Counterparty at least three Scheduled Trading Days’ notice prior to the relevant
Settlement Date, and to designate the number of Settlement Shares for the
relevant Settlement Date.

 

12

--------------------------------------------------------------------------------


 

(iii)                             Stock Price Event.  If at any time after the
Trade Date the traded price per Share on the Exchange is less than or equal to
35% of the Initial Forward Price, then Dealer shall be entitled at any time
thereafter to designate one or more Scheduled Trading Days prior to the date the
Number of Shares is first reduced to zero to be a Settlement Date, by providing
Counterparty at least ten Scheduled Trading Days’ notice prior to the relevant
Settlement Date, and to designate the number of Settlement Shares for the
relevant Settlement Date.

 

(iv)                            Board Approval of Merger Event.  If on any day
after the Trade Date, the board of directors of Counterparty votes to approve
any action that, if consummated, would constitute a Merger Event, then
Counterparty shall notify Dealer of such occurrence within one Scheduled Trading
Day after such occurrence and Dealer shall be entitled to designate any
Scheduled Trading Day prior to the date the Number of Shares is first reduced to
zero to be a Settlement Date, by providing Counterparty at least twenty
Scheduled Trading Days’ notice prior to the relevant Settlement Date, and to
designate the number of Settlement Shares for the relevant Settlement Date.

 

(v)                               ISDA Termination.  In lieu of (a) designating
an Early Termination Date as the result of an Event of Default or Termination
Event, (b) terminating this Transaction and determining a Cancellation Amount as
the result of an Additional Disruption Event, or (c) terminating this
Transaction and determining an amount payable in connection with an
Extraordinary Event to which Cancellation and Payment would otherwise be
applicable, Dealer shall be entitled to designate any Scheduled Trading Day
prior to the date the Number of Shares is first reduced to zero to be a
Settlement Date with respect to the Number of Shares as the Settlement Shares.

 

(vi)                            Termination Settlement.  Notwithstanding
anything to the contrary herein, in the Agreement or in the Equity Definitions,
if a Settlement Date is designated by Dealer as the result of one of the
foregoing sub-paragraphs (i) through (v), Physical Settlement shall apply to the
relevant Settlement Shares.

 

Private Placement and Registration Procedures.  If Counterparty notifies Dealer
that it is unable to comply with the provisions of sub-paragraph (ii) of
“Agreements and Acknowledgments Regarding Shares” above because of a change in
law or a change in the policy of the Securities and Exchange Commission or its
staff, or Dealer notifies Counterparty that in its reasonable opinion any Shares
to be delivered to Dealer by Counterparty may not be freely returned by Dealer
to securities lenders as described under such sub-paragraph (ii), or otherwise
constitute “restricted securities” as defined in Rule 144 under the Securities
Act (the date such notification is effective being the “Determination Date”),
then Counterparty may elect to effect the delivery of any such Shares (the
“Restricted Shares”) pursuant to either clause (i) or (ii) below, unless waived
by Dealer, on the later of (A)(1) if Private Placement Settlement is applicable,
the tenth Scheduled Trading Day following the Determination Date or (2) if
Registration Settlement is applicable, the thirtieth calendar day following the
Determination Date (or if such day is not a Clearance System Business Day, the
next Clearance System Business Day), (B) the date such delivery would otherwise
be due pursuant to the terms of this Confirmation and (C) the Clearance System
Business Day following notice by Dealer to Counterparty of the number of Shares
to be delivered pursuant to these “Private Placement and Registration
Procedures”; provided that if Counterparty does not so elect within three
Scheduled Trading Days of the Determination Date, Counterparty shall be deemed
to have elected clause (i) below.

 

(i)                                     If Counterparty is obligated to settle
the Transaction with Restricted Shares (a “Private Placement Settlement”), then
delivery of Restricted Shares by Counterparty shall be effected in customary
private placement procedures with respect to such Restricted Shares reasonably
acceptable to Dealer; provided that Counterparty may not elect a Private
Placement Settlement if, on the date of its election, it has taken, or caused to
be taken, any action that would make unavailable either the exemption pursuant
to Section 4(2) of the Securities Act for the sale by Counterparty to Dealer (or
any affiliate designated by Dealer) of the Restricted Shares or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Restricted Shares by Dealer (or any such affiliate of Dealer).  The Private
Placement Settlement of such Restricted Shares shall include customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Restricted Shares by Dealer), opinions and certificates,
and such other documentation as is customary for private placement agreements,
all reasonably acceptable to Dealer.  In the case of a Private Placement
Settlement, Dealer shall, in its good faith discretion, adjust the amount of
Restricted Shares to be delivered to Dealer hereunder in a commercially
reasonable manner to reflect the fact that (A) such Restricted Shares may

 

13

--------------------------------------------------------------------------------


 

not be freely returned to securities lenders by Dealer and may only be saleable
by Dealer at a discount to reflect the lack of liquidity in Restricted Shares
and (B) Dealer will incur carrying costs and other costs in connection with its
hedge unwind activity relating to such Private Placement Settlement; provided
that in no event will Counterparty be required to deliver to Dealer a number of
Restricted Shares in excess of (i) the Initial Number of Shares multiplied by
two, minus (ii) the aggregate number of Shares delivered by Counterparty to
Dealer hereunder prior to the date of such delivery (the “Maximum Delivery
Amount”).  If Dealer adjusts the amount of Restricted Shares, it shall provide
Counterparty with a statement indicating in reasonable detail how such share
adjustment was determined.

 

If Counterparty delivers any Restricted Shares in respect of this Transaction,
Counterparty agrees that (A) such Shares may be transferred by and among Dealer
and its affiliates and (B) after the “holding period” specified in
Rule 144(d)(ii) under the Securities Act has elapsed, Counterparty shall
promptly remove, or cause the transfer agent for the Shares to remove, any
legends referring to any transfer restrictions from such Shares upon delivery by
Dealer (or such affiliate of Dealer) to Counterparty or such transfer agent of
any seller’s and broker’s representation letters customarily delivered by Dealer
or its affiliates in connection with resales of restricted securities pursuant
to Rule 144 under the Securities Act, each without any further requirement for
the delivery of any certificate, consent, agreement, opinion of counsel, notice
or any other document, any transfer tax stamps or payment of any other amount or
any other action by Dealer (or such affiliate of Dealer).

 

(ii)                                  If Counterparty elects to settle the
Transaction pursuant to this clause (ii) (a “Registration Settlement”), then
Counterparty shall promptly (but in any event no later than the Scheduled
Trading Day immediately prior to the date delivery of the Shares is due pursuant
to the terms of these “Private Placement and Registration Procedures”) file and
use its reasonable efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Dealer, to cover the
resale of Restricted Shares (the “Registered Shares”) in accordance with
customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts, commissions, indemnities, due diligence
rights, opinions and certificates, and such other documentation as is customary
for equity resale underwriting agreements, all reasonably acceptable to Dealer. 
If Dealer, in its reasonable discretion, is not satisfied with such procedures
and documentation or if a Settlement Date is designated by Dealer pursuant to
the “Acceleration Events” provisions above, Private Placement Settlement shall
apply and Counterparty shall effect delivery of Restricted Shares by the tenth
Scheduled Trading Day following notification from Dealer.  In the case of a
Registration Settlement, Dealer shall, in its good faith discretion, adjust the
amount of Registered Shares to be delivered to Dealer hereunder in a
commercially reasonable manner to reflect the fact that Dealer will incur
carrying costs and other costs in connection with its hedge unwind activity
relating to such Registered Settlement; provided that in no event will
Counterparty be required to deliver to Dealer a number of Registered Shares in
excess of the Maximum Delivery Amount.  If Dealer adjusts the amount of
Registered Shares, it shall provide Counterparty with a statement indicating in
reasonable detail how such share adjustment was determined.

 

Indemnity.  Counterparty agrees to indemnify Dealer and its affiliates and their
respective directors, officers, employees, agents and controlling persons
(Dealer and each such affiliate or person being an “Indemnified Party”) from and
against any and all losses, claims, damages and liabilities, joint and several,
incurred by or asserted against such Indemnified Party arising out of, in
connection with, or relating to, the execution or delivery of this Confirmation,
the performance by the parties hereto of their respective obligations under the
Transaction, any breach of any covenant or representation made by Counterparty
in this Confirmation or the Agreement or the consummation of the transactions
contemplated hereby and will reimburse any Indemnified Party for all reasonable
expenses (including reasonable legal fees and expenses) as they are incurred in
connection with the investigation of, preparation for, or defense of any pending
or threatened claim or any action or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto, except to the extent resulting
from Dealer’s gross negligence or willful misconduct.

 

Waiver of Trial by Jury.  EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

14

--------------------------------------------------------------------------------


 

Governing Law/Jurisdiction.  This Confirmation shall be governed by the laws of
the State of New York without reference to the conflict of laws provisions
thereof.  The parties hereto irrevocably submit to the exclusive jurisdiction of
the courts of the State of New York and the United States Court for the Southern
District of New York in connection with all matters relating hereto and waive
any objection to the laying of venue in, and any claim of inconvenient forum
with respect to, these courts.

 

Method of Delivery.  Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through DBSI. 
In addition, all notices, demands and communications of any kind relating to the
Transaction between Dealer and Counterparty shall be transmitted exclusively
through DBSI.

 

Accounting Standards Codification (‘ASC’) 815-40; Alternative Settlement.  The
parties hereby agree that all documentation with respect to this Transaction is
intended to qualify this Transaction as an equity instrument for purposes of
Accounting Standards Codification (‘ASC’) 815-40.  If, subject to “Netting and
Set-off” below, Counterparty owes Dealer any amount in connection with this
Transaction pursuant to Section 12.7 or 12.9 of the Equity Definitions (except
in the case of an Extraordinary Event in which the consideration or proceeds to
be paid to holders of Shares as a result of such event consists solely of cash)
or pursuant to Section 6(d)(ii) of the Agreement (except in the case of an Event
of Default in which Counterparty is the Defaulting Party or a Termination Event
in which Counterparty is the Affected Party, other than (x) an Event of Default
of the type described in Section 5(a)(iii), (v), (vi) or (vii) of the Agreement
or (y) a Termination Event of the type described in Section 5(b)(i), (ii),
(iii), (iv), or (v) of the Agreement that in the case of either (x) or
(y) resulted from an event or events outside Counterparty’s control) (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
satisfy any such Payment Obligation by delivery of Termination Delivery Units
(as defined below) by giving irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, between the hours of 9:00 a.m. and
4:00 p.m. New York time on the Closing Date, Early Termination Date or other
date of termination or cancellation, as applicable (“Notice of Termination
Delivery”).  Upon Notice of Termination Delivery, Counterparty shall deliver to
Dealer a number of Termination Delivery Units having a cash value equal to the
amount of such Payment Obligation (such number of Termination Delivery Units to
be delivered to be determined by the Calculation Agent acting in a commercially
reasonable manner, taking into account whether the Termination Delivery Units so
delivered are freely tradable).  Settlement relating to any delivery of
Termination Delivery Units pursuant to this provision shall occur within three
Scheduled Trading Days.  “Termination Delivery Unit” means (A) in the case of a
Termination Event, an Event of Default or an Extraordinary Event (other than an
Insolvency, Nationalization, Merger Event or Tender Offer), one Share or (B) in
the case of an Insolvency, Nationalization, Merger Event or Tender Offer, a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer; provided that if such
Insolvency, Nationalization, Merger Event or Tender Offer involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.

 

Disclosure. Effective from the date of commencement of discussions concerning
the Transaction, each of Dealer and Counterparty and each of their employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses)
relating to such tax treatment and tax structure.

 

Right to Extend.  Dealer may postpone any Settlement Date or any other date of
valuation or delivery, with respect to some or all of the relevant Settlement
Shares, if Dealer determines, in its discretion, that such extension is
reasonably necessary or appropriate to enable Dealer to effect purchases of
Shares in connection with its hedging activity hereunder or under any other
Equity Contract in a manner that would, if Dealer were Counterparty or an
affiliated purchaser of Counterparty, be in compliance with applicable legal and
regulatory requirements, as determined by Dealer based upon the advice of
outside counsel of national standing.

 

Counterparty Share Repurchases.  Counterparty agrees not to repurchase any
Shares if, immediately following such purchase, the Number of Shares under this
Confirmation and all other Equity Contracts (as defined in “Netting and Set-off”
below) would be equal to or greater than 8.0% of the number of then-outstanding
Shares or such lower number of Shares as Dealer notifies Counterparty would, in
the reasonable judgment of outside counsel of national standing for Dealer,
present legal or regulatory issues for Dealer.

 

15

--------------------------------------------------------------------------------


 

Limit on Beneficial Ownership.  Notwithstanding any other provisions hereof,
Dealer shall not be entitled to receive Shares hereunder (whether in connection
with the purchase of Shares on any Settlement Date or otherwise) to the extent
(but only to the extent) that such receipt would result in Dealer and its
affiliates (i) directly or indirectly beneficially owning (as such term is
defined for purposes of Section 13(d) of the Exchange Act or, if it would result
in a higher percentage of beneficial ownership, the equivalent calculation for
purposes of determining a ten percent beneficial owner under Section 16 of the
Exchange Act) at any time in excess of 4.9% of the outstanding Shares or
(ii) having direct or indirect ownership or control (for purposes of the Bank
Holding Company Act of 1956, as amended) at any time in excess of 4.9% of the
outstanding Shares.  Any purported delivery hereunder shall be void and have no
effect to the extent (but only to the extent) that such delivery would result in
Dealer and its affiliates directly or indirectly so beneficially owning or so
owning or controlling in excess of 4.9% of the outstanding Shares.  If any
delivery owed to Dealer hereunder is not made, in whole or in part, as a result
of this provision, Counterparty’s obligation to make such delivery shall not be
extinguished and Counterparty shall make such delivery as promptly as
practicable after, but in no event later than one Exchange Business Day after,
Dealer gives notice to Counterparty that such delivery would not result in
Dealer and its affiliates directly or indirectly so beneficially owning or so
owning or controlling in excess of 4.9% of the outstanding Shares.

 

Commodity Exchange Act.  Each of Dealer and Counterparty agrees and represents
that it is an “eligible contract participant” as defined in the U.S. Commodity
Exchange Act, as amended (the “CEA”), the Agreement and this Transaction are
subject to individual negotiation by the parties and have not been executed or
traded on a “trading facility” as defined in the CEA.

 

Securities Act.  Each of Dealer and Counterparty agrees and represents that it
is a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act, or an “accredited investor” as defined under the Securities Act.

 

ERISA.  Each of Dealer and Counterparty agrees and represents that the assets
used in the Transaction (a) are not assets of any “plan” (as such term is
defined in Section 4975 of the U.S. Internal Revenue Code (the “Code”)) subject
to Section 4975 of the Code or any “employee benefit plan” (as such term is
defined in Section 3(3) of the U.S. Employee Retirement Income Security Act of
1974, as amended (“ERISA”)) subject to Title I of ERISA, and (b) do not
constitute “plan assets” (as such term is defined in Section 3(42) of ERISA).

 

Bankruptcy Status.  Dealer acknowledges and agrees that this Confirmation is not
intended to convey to Dealer rights with respect to the transactions
contemplated hereby that are senior to the claims of Counterparty’s common
stockholders in any U.S. bankruptcy proceedings of Counterparty; provided,
however, that nothing herein shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Counterparty of its obligations and
agreements with respect to this Confirmation and the Agreement; and provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transaction other than this Transaction.

 

No Collateral.  The parties acknowledge that this Transaction is not secured by
any collateral that would otherwise secure the obligations of Counterparty
herein under or pursuant to the Agreement.  Without limiting the generality of
the foregoing, this Transaction will not be considered to create obligations
covered by any collateral credit support annex to the Agreement and will be
disregarded for the purposes of calculating any exposures pursuant to any such
annex.

 

Netting and Set-off.  Dealer agrees not to set-off or net amounts due from
Counterparty with respect to this Transaction against amounts due from Dealer to
Counterparty under obligations other than Equity Contracts.  Section 2(c) of the
Agreement as it applies to payments due with respect to this Transaction shall
remain in effect and is not subject to the first sentence of this provision. 
The parties agree that Section 6(f) of the Agreement is amended and restated to
read as follows:

 

“(f)                              Upon the occurrence of an Event of Default or
Termination Event with respect to Counterparty as the Defaulting Party or the
Affected Party (“X”), Dealer (“Y”) will have the right (but not be obliged)
without prior notice to X or any other person to set-off or apply any obligation
of X under an Equity Contract owed to Y (or any Affiliate of Y) (whether or not
matured or contingent and whether or not arising under this Agreement, and
regardless of the currency, place of payment or booking office of the
obligation) against any obligation of Y (or any Affiliate of Y) under an Equity
Contract owed to X (whether or not matured or contingent and whether or not
arising under this Agreement, and regardless of

 

16

--------------------------------------------------------------------------------


 

the currency, place of payment or booking office of the obligation).  Y will
give notice to the other party of any set-off effected under this Section 6(f).

 

“Equity Contract” shall mean for purposes of this Section 6(f) any Transaction
relating to Shares sold pursuant to the Distribution Agreement.

 

If any obligation is unascertained, Y may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

 

Nothing in this Section 6(f) shall be effective to create a charge or other
security interest.  This Section 6(f) shall be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other right to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise).”

 

Tax Representations.

 

(i)                                     For the purpose of Section 3(e) of the
Agreement, each party makes the following representation:

 

(A)                              It is not required by any applicable law, as
modified by the practice of any relevant governmental revenue authority, of any
Relevant Jurisdiction to make any deduction or withholding for or on account of
any Tax from any payment (other than interest under Section 9(h) of the
Agreement and any other payments of interest and penalty charges for late
payment) to be made by it to the other party under the Agreement.

 

(B)                                In making this representation, a party may
rely on (i) the accuracy of any representations made by the other party pursuant
to Section 3(f) of this Agreement, (ii) the satisfaction of the agreement
contained in Section 4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Agreement, and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement,
provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.

 

(ii)                                  For the purpose of Section 3(f) of the
Agreement:

 

(A)                              Dealer makes the following representation(s):

 

(1)                                It is a “foreign person” within the meaning
of the applicable U.S. Treasury Regulations concerning information reporting and
backup withholding tax.

 

(2)                                Each payment received or to be received by it
under this Transaction will be effectively connected with its conduct of a trade
or business in the United States.

 

(B)                              Counterparty represents that it is a “U.S.
person” (as that term is used in section 1.1441-4(a)(3)(ii) of United States
Treasury Regulations) for United States federal income tax purposes.

 

(iii)                               For the purpose of Section 4(a)(i) of the
Agreement, promptly upon execution of this Confirmation, Counterparty shall
provide to Dealer a valid and duly executed IRS Form W-9 and any required
attachments thereto.

 

(iv)                              For the purpose of Section 4(a)(i) of the
Agreement, Dealer shall provide to Counterparty a valid and duly executed IRS
Form W-8ECI and any required attachments thereto (A) promptly upon execution of
this Confirmation, (B) promptly upon reasonable demand by Counterparty and
(C) promptly upon learning that any Form previously provided by Dealer has
become obsolete or incorrect.

 

17

--------------------------------------------------------------------------------


 

Change of Account.  Section 2(b) of the Agreement is hereby amended by the
addition after the word “delivery” in the first line thereof of the phrase “to
another account in the same legal and tax jurisdiction”.

 

18

--------------------------------------------------------------------------------


 

Please check this Confirmation and confirm that the foregoing correctly sets
forth the terms of our agreement by signing in the space provided below and
returning to Dealer a facsimile of the fully-executed Confirmation.  Originals
shall be provided for your execution upon your request.  Dealer will make the
time of execution of the Transaction available upon request.

 

Dealer is regulated by the Financial Services Authority.

 

Very truly yours,

 

DEUTSCHE BANK AG, LONDON BRANCH

 

 

By:

/s/ Lars Kestner

 

 

Name: Lars Kestner

 

 

Title: Managing Director

 

 

 

By:

/s/ Michael Sanderson

 

 

Name: Michael Sanderson

 

 

Title: Managing Director

 

 

 

DEUTSCHE BANK SECURITIES INC.,

acting solely as agent in connection with this Transaction

 

 

By:

/s/ Lars Kestner

 

 

Name: Lars Kestner

 

 

Title: Managing Director

 

 

 

By:

/s/ Michael Sanderson

 

 

Name: Michael Sanderson

 

 

Title: Managing Director

 

 

 

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

 

AFFILIATED MANAGERS GROUP, INC.

 

 

By:

/s/ John Kingston, III

 

 

Name: John Kingston, III

 

 

Title: Vice Chairman, General Counsel, and Secretary

 

 

 

Signature page to Registered Forward

Transaction Confirmation

 

--------------------------------------------------------------------------------

 

ANNEX A

 

 

Deutsche Bank [g138863kq05i001.gif]

 

 

 

Deutsche Bank AG, London Branch

 

Winchester house

 

1 Great Winchester St,

 

London EC2N 2DB

 

Telephone: 44 20 7545 8000

 

 

 

c/o Deutsche Bank Securities Inc.

 

60 Wall Street

 

New York, NY 10005

 

Telephone: (212) 250-2500

 

PRICING SUPPLEMENT

 

DATE:

 

[               ]

 

 

 

TO:

 

Affiliated Managers Group, Inc.

 

 

600 Hale Street

 

 

Prides Crossing, MA 01965

ATTENTION:

 

Jay C. Horgen

FACSIMILE:

 

(617) 747-3380

 

 

 

FROM:

 

Deutsche Bank AG, London Branch

TELEPHONE:

 

44 20 7545 0556

FACSIMILE:

 

44 11 3336 2009

 

Ladies and Gentlemen:

 

This Pricing Supplement is the Pricing Supplement contemplated by the Registered
Forward Transaction dated as of July 26, 2011 (the “Confirmation”) between
Affiliated Managers Group, Inc. (“Counterparty”) and Deutsche Bank AG, London
Branch (“Dealer”).

 

DEALER IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S. SECURITIES
EXCHANGE ACT OF 1934.  DEUTSCHE BANK SECURITIES INC. (“DBSI”) HAS ACTED SOLELY
AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION, BY WAY OF
ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE PERFORMANCE OF
EITHER PARTY UNDER THE TRANSACTION.  AS SUCH, ALL DELIVERY OF FUNDS, ASSETS,
NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO THIS TRANSACTION
BETWEEN DEALER AND

 

NOTICE: This communication may contain information which is confidential and/or
legally privileged and is intended only for the addressee named above. If you
are not the named addressee, the communication has been sent to you in error and
you are asked not to read, use or disclose it. We should be grateful if you
would contact us immediately so that we can arrange for its return. Thank you.

 

Chairman of the Supervisory Board: Clemens Börsig Management Board: Josef
Ackermann (Chairman), Hugo Bänziger, Jürgen Fitschen, Anshuman Jain, Stefan
Krause, Hermann-Josef Lamberti, Rainer Neske Deutsche Bank AG is authorised
under German Banking Law (competent authority: BaFin — Federal Financial
Supervising Authority) and regulated by the Financial Services Authority for the
conduct of UK business; a member of the London Stock Exchange. Deutsche Bank AG
is a joint stock corporation with limited liability incorporated in the Federal
Republic of Germany HRB No. 30 000 District Court of Frankfurt am Main; Branch
Registration in England and Wales BR000005; Registered address: Winchester
House, 1 Great Winchester Street, London EC2N 2DB. Deutsche Bank Group online:
http://www.deutsche-bank.com

 

A-1

--------------------------------------------------------------------------------


 

COUNTERPARTY SHALL BE TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES
INC.  DEALER IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION
(SIPC).

 

For all purposes under the Confirmation:

 

(a)                                  the Hedge Completion Date is
[                    ];

 

(b)                                 the Number of Shares shall be
[                    ], subject to further adjustment in accordance with the
terms of the Confirmation;

 

(c)                                  the Initial Forward Price shall be USD
[                    ]; and

 

(d)                                the Final Date is [                    ].

 

A-2

--------------------------------------------------------------------------------


 

Please check this Pricing Supplement and confirm that the foregoing correctly
sets forth the terms of our agreement by signing in the space provided below and
returning to Dealer a facsimile of the fully-executed Pricing Supplement. 
Originals shall be provided for your execution upon your request.

 

Dealer is regulated by the Financial Services Authority.

 

Very truly yours,

 

DEUTSCHE BANK AG, LONDON BRANCH

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

DEUTSCHE BANK SECURITIES INC.,

acting solely as agent in connection with this Transaction

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Confirmed as of the date first above written:

 

AFFILIATED MANAGERS GROUP, INC.

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Signature page to Pricing Supplement to

Registered Forward Transaction Confirmation

 

--------------------------------------------------------------------------------
